UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 02-6196



DAVIS YOUNG,

                                                Plaintiff - Appellant,
          versus


WILLIAM D. CATOE, Director, South Carolina
Department   of   Corrections;  M.   WHIPPLE,
Captain; RONALD JACQUES, Major; P. DOUGLAS
TAYLOR, Warden; MARGARET HARRISON, DHO; JANE
DOE; JOHN DOE, all sued in their individual
capacities; BERNICE SMITH, Sergeant; ARON
BROWN, Sergeant; T. ALEXANDER, Sergeant,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-00-3778-6-12AK)


Submitted:     April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Davis Young, Appellant Pro Se. Isaac McDuffie Stone, III, Francesca
Macchiaverna, LAW OFFICE OF DUFFIE STONE, Bluffton, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Davis Young appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 2001) complaint.              Appellant’s case

was   referred    to    a   magistrate       judge   pursuant    to   28    U.S.C.

§ 636(b)(1)(B) (1994).          The magistrate judge recommended that

relief be denied and advised Appellant that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Appellant failed to object to the magistrate judge’s

recommendation.

      The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.               See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing   to     file   objections   after       receiving      proper     notice.

Accordingly, we affirm the judgment of the district court.                      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2